UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6687



HOWARD EUGENE SAFRIT,

                                           Petitioner - Appellant,

          versus


JOSEPH P. PICKELSIMER,

                                            Respondent - Appellee.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-00-655-3)


Submitted:   February 28, 2006            Decided:   March 30, 2006


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Howard Eugene Safrit, Appellant Pro Se. Michael F. Easley, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Howard Eugene Safrit seeks to appeal the district court’s

order dismissing his petition filed under 28 U.S.C. § 2254 (2000).

An appeal may not be taken from the final order in a § 2254

proceeding unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”      28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of his

constitutional   claims   is   debatable    or   wrong   and   that   any

dispositive procedural ruling by the district court is likewise

debatable.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).       We have independently reviewed the

record and conclude that Safrit has not made the requisite showing.

Accordingly, we deny leave to proceed in forma pauperis, deny

Safrit’s motion for appointment of counsel, deny a certificate of

appealability, and dismiss the appeal.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                               DISMISSED




                                - 2 -